IN THE SUPREME COURT OF THE STATE OF DELAWARE

NATHALIE HUBERT-                       §
TOUSSAINT,                             §   No. 269, 2020
                                       §
       Defendant Below,                §
       Appellant,                      §
                                       §   Court Below–Superior Court
       v.                              §   of the State of Delaware
                                       §
ROUNDPOINT MORTGAGE                    §   C.A. No. K19L-03-014
SERVICING CORPORATION,                 §
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: December 15, 2020
                           Decided: January 11, 2021

                                  ORDER

      It appears to the Court that, on December 1, 2020, the Chief Deputy Clerk

issued a notice, sent by certified mail, to the appellant, Nathalie Hubert-Toussaint,

to show cause why her appeal should not be dismissed for her failure to file an

opening brief and appendix. Hubert-Toussaint received the notice to show cause on

December 4, 2020. A timely response to the notice to show cause was due on or

before December 14, 2020. Hubert-Toussaint has not responded to the notice to

show cause, nor has she filed an opening brief. Dismissal of the appeal is therefore

deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.


                                    BY THE COURT:

                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                       2